Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 should read:
The apparatus of claim 2 wherein the sponge includes a cylindrical opening on an opposite side of the sponge from the channel; wherein the cylindrical opening extends into the sponge; wherein the cylindrical opening comprises a first part of a connector fixedly attached to the sponge inside the cylindrical opening and wherein the distal end of the handle comprises a second part of the connector wherein the first part of the connector is configured to removably attached to the second part of the connector.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz (US 2008/0240841)
Regarding claim 1, Katz discloses an apparatus comprising: 
a handle (Item 16); and 
a sponge (Item 30); 

wherein the sponge comprises a channel so that a rim of a stemware fits in the channel such that the sponge is positioned on the inside and outside of the stemware adjacent the rim so that the rim area of the stemware may be cleaned (Annotated Figure 2; Katz shows a wavy sponge member.  Since the sides are not flat the limitations of a channel can be met.  Further since a sponge material is deformable any sponge is capable of contacting the inside and outside of the stemware).

    PNG
    media_image1.png
    431
    798
    media_image1.png
    Greyscale

Annotated Figure 2
Regarding claim 2, Katz discloses the apparatus of claim 1 wherein the sponge is removably attached to the handle (at Item 50, best shown in Figure 3).
Regarding claim 4, Katz discloses the apparatus of claim 1 wherein the handle is configured to holding a cleaning solution and the apparatus is configured to dispense the solution from the handle to the sponge (Paragraph [0036]).
Regarding claim 5, Katz discloses a method of using the apparatus of claim 4, the method comprising: positioning a rim of a stemware the channel of the sponge; and cleaning the rim and the stemware adjacent to the rim including the inside and the outside of the stemware adjacent to the rim of the stemware by moving the channel of the sponge along the rim of the stemware such that the sponge is positioned on the inside and outside of the stemware adjacent to the rim (as discussed above, Annotated Figure 2 shows the channels; Katz shows a wavy sponge member.  Since the sides are not flat the limitations of a channel can be met.  Further since a sponge material is deformable any sponge is capable of contacting the inside and outside of the stemware).
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.0

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins (US2,977,625)
Regarding claim 1, Hopkins discloses an apparatus comprising: 
a handle (Item 15); and 
a sponge (Item 12); 
wherein the handle is elongated having a first side (Fig 2 right of page) and a second side (Fig 2 left of page), wherein the first side of the handle is configured for holding and the sponge is attached to the distal end of the second side of the handle; 
wherein the sponge comprises a channel (Item 29) so that a rim of a stemware fits in the channel such that the sponge is positioned on the inside and outside of the stemware adjacent the rim so that the rim area of the stemware may be cleaned .
Regarding claim 2, Hopkins discloses the apparatus of claim 1 wherein the sponge is removably attached to the handle (Item 13 is threaded on, best shown in Figure 2).
Regarding claim 3, Hopkins discloses the apparatus of claim 2 wherein the sponge includes a cylindrical opening on an opposite side of the sponge from the channel wherein the cylindrical opening extends into the sponge wherein the cylindrical opening comprises a first part of a connector fixedly attached to the sponge inside the cylindrical opening and wherein the distal end of the handle comprises a second part of the connector wherein the first part of the connector is configured to removably attached to the second part of the connector (Figure 2).
Regarding claim 4, Katz discloses the apparatus of claim 1 wherein the handle is configured to holding a cleaning solution and the apparatus is configured to dispense the solution from the handle to the sponge (Column 2 Lines 30-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                        

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723